             Case 2:18-cr-00001-MCE Document 79 Filed 05/21/20 Page 1 of 2



 1   TASHA PARIS CHALFANT, SBN 207055
     Attorney at Law
 2   5701 Lonetree Blvd., Suite 312
     Rocklin, California 95765
 3
     Telephone: (916) 444-6100
 4   Fax:          (916) 930-6093
     E-Mail:       tashachalfant@gmail.com
 5
 6   Attorney for Defendant
     LIONEL ORNELAS
 7
 8                IN THE UNITED STATES DISTRICT COURT FOR THE
 9                       EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         2:18-CR-0001 MCE

12                               Plaintiff,         STIPULATION AND ORDER TO
13                                                  CONTINUE J&S AND MODIFY
                   v.                               DISCLOSURE DATES
14
15   LIONEL ORNELAS,

16                              Defendant.
17
18
           The above matter is currently scheduled for Judgment and Sentencing on June 4,
19
     2020. The defense is requesting to continue the date and modify the disclosure dates
20
     because probation needs additional time to prepare the pre-sentence report (“PSR”).
21
     The parties have discussed pending issues as to the career offender status of Mr. Ornelas
22
     and litigation which may be dispositive. Further, this case was previously handled by
23
     Assistant United States Attorney Timothy Delgado and Assistant United States Attorney
24
     Kelli L. Taylor will be handling this case now.
25
           The parties have no objections to this request. This is necessary to properly
26
     represent the defendant.
27
28



                                              -1-
             Case 2:18-cr-00001-MCE Document 79 Filed 05/21/20 Page 2 of 2



 1         The new date requested for Judgment and Sentencing is September 24, 2020, at
 2   10:00 a.m. Accordingly, the new requested Schedule of Disclosure for the PSR is:
 3
 4         Judgment and Sentencing -                      09/24/20
 5         Reply Date, or Statement of Non-Opposition – 09/17/20
 6         Motion for Correction Date –                   09/10/20
 7         Report Date (Final) –                          09/03/20
 8         Counsel’s Written Objections Date –            08/27/20
 9
10                                                 Respectfully submitted,
11
12   Dated: May 18, 2020                           /s/Tasha Paris Chalfant
                                                   TASHA PARIS CHALFANT
13                                                 Attorney for Defendant
                                                   LIONEL ORNELAS
14
15   Dated: May 18, 2020                           /s/Tasha Paris Chalfant for
                                                   KELLI L. TAYLOR
16
                                                   Assistant United States Attorney
17                                                 Counsel for Plaintiff
18
19
                                           ORDER
20
21         IT IS SO ORDERED.
22   Dated: May 21, 2020
23
24
25
26
27
28



                                           -2-
